Case 1:08-cv-10934-LAP Document 2269 Filed 05/20/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  )   THIS DOCUMENT
EDWENA R. HEGNA,                                  )   RELATES TO
                                                  )   08 Civ. I 0934 (LAP)
                                                  )   09 Civ. 165(LAP);
Executrix of the Estates of Charles Hegna,        )   09 Civ 166 (LAP
Late of Sterling, Virginia and Paul B. Hegna,     )   09 Civ. 553(LAP);
late of Chandler, Arizona and Edwena R.           )   09 Civ. 564(LAP);
Hegna individually, and STEVEN A. HEGNA,          )   09 Civ. 4784 (LAP).
CRAIG M. HEGNA, and LYNN MARIE HEGNA              )    10 Civ. 1627(LAP)
MOORE                                             )    10 Civ. 2464(LAP)
                             Plaintiffs           )    13-cv-01825-LAP 1:
                                                  )   19-cv-11 083-LAP
                                                  )   13-cv-01825-LAP
             V.                                   )   19-cv-11083-LAP
                                                  )   13-cv-0 1848-LAP
ISLAMIC REPUBLIC OF IRAN
                                                  )   14-cv-08012-KB F
           and                                    )   14-cv-09652-KBF
THE IRANIAN MINISTRY OF INFORMATION               )   19-cv-11073-LAP
AND SECURITY,
                                                  )   19-cv-11075-LAP
                      Defendants
                                                  )   19-cv-11076-LAP
                                                  )   19-cv-11077-LAP
                                                  )   19-cv-11078-LAP
                                                  )   19-cv-11079-LAP
                                                  )   19-cv-11 080-LAP
                                                  )   19-cv-11 081-LAP
                                                  )   19-c-11 082-LAP




                                                Dupont Law Firm. LLP
                                                Attorneys for the Hegna-
                                                Claimants
        Case 1:08-cv-10934-LAP Document 2269 Filed 05/20/20 Page 2 of 8




                                        Introductory

       The United States has moved to dismiss Assa Corporation's innocent owner

defense to funds earned from the rental of the 650 Fifth Avenue Building, accumulated

in the custody of the Court, and deposited in the United States Marshal's Account (the

"Account") after the forfeiture action started nearly 12 years ago.

       The Government's moving papers are grounded on the claim that the Account is

included among the assets awarded to Hegna-Claimants, and their fellow judgment

creditors (collectively, the "Judgment Creditors") by the Court's October 4, 2017

judgment. The Government would then forfeit the Account and give the forfeited funds

to the Judgment Creditors, pursuant to a certain "Settlement Agreement"1 .

       Another judgment creditor family, the Levins, claims a first priority lien on the

Account based on delivery of its writs of execution to the United States Marshal at New

York, but has yet to provide evidence that the lien was anything more than a temporary

lien that expired long ago. Both the Government and the Levins necessarily intend to

upend a Hegna personal property lien on Assa 's interest in the Account.

        In contrast, the Hegnas lien arose on December 30, 2008 by delivery of writs of

execution to the United States Marshal at New York. The Marshal levied on the 650

Fifth Avenue Company and its alleged partners, Assa and Alavi Foundation of New

York ("Alavi"). Required Notices were provided by the Hegnas and the Clerk of this

Court to the judgment debtor, the Islamic Republic of Iran, Bank Melli Iran, the United

States and other parties with turn over actions of their own. Thereafter, a show cause



1
  An amendment to include the Hegnas in the Settlement Agreement is still in formation awaiting only
determination of the assets, if any, that are not governed by the Agreement and the Hegna shares - a very
small amount of the total forfeited assets.
       Case 1:08-cv-10934-LAP Document 2269 Filed 05/20/20 Page 3 of 8



order was obtained the accepted equivalent of a New York special proceeding

requiring turn over, among other personal property in this case, of funds in the Court's

custody now deposited with the U.S. Marshal. The Hegnas have no choice but to act

now to protect their lien, especially given that Assa, Bank Melli and Iran have no further

interest in this matter, do not oppose the Government's motion to dismiss, and have

recently declined to file an opposition to the Government's forfeiture .

       The Hegna Family. In December of 1984, Charles "Chuck" Hegna was flying on

government business with two diplomat friends and colleagues all of them planning to

spend the holidays with their families after completing official business. The Kuwait

aircraft on which he was flying was hijacked by armed Hezbollah terrorists, supported

and sponsored by Iran. The terrorists brutally assaulted and shot Chuck in the stomach

and literally threw him out of the plane and onto the airport tarmac in Tehran, Iran. He

suffered an agonizing death days later, without medical attention, in the Tehran airport.

His widow, Edwena and their children, Steven, Craig, Paul and Lynn were deeply and

permanently scarred by the trauma.

                            Jurisdictional Statement

        All federal judgments are made liens on property in accordance with

 applicable state law, pursuant to 28 U.S.C. § 1962, which provides, in pertinent

 part, as follows:

              ... [e)very judgment rendered by a district court within a State
              shall be a lien on the property located in such State in the same
              manner, to the same extent and under the same conditions as a
              judgment of a court of general jurisdiction in such State .. ..

         The Court has jurisdiction over nonjury civil actions pursuant to rere28




                                             2
       Case 1:08-cv-10934-LAP Document 2269 Filed 05/20/20 Page 4 of 8




 USC§ 1963 and 1330(a); and FSIA § 1605A. Jurisdiction is also premised on

 the Terrorism Risk Insurance Act of 2000, Pub. L. No. 107-297, 116 Stat. 2322

 (Nov. 26, 2002) ("TRIA") (codified as FSIA § 1610 Note).

                    Brief Summary Of The Issues Involved

      As to the Levins - whether they have a lien ? The Levin judgment creditors offer

no evidence to support anything more than a temporary lien, if that. With the delivery of

a proper writ of execution to the United States Marshal, as they claim, they can only

obtain a temporary lien. The Hegnas did much more than deliver a writ of execution to a

marshal. They complied with New York law and obtained a lien on the funds

accumulating from the operation of the 650 Building in the Marshal's Account. To avoid

unnecessary duplicative filing, the Hegnas respectively request that the Court notice In

re 650 Fifth Avenue and Related Cases 08-civ-10934 (0kt. No.            ) which includes

exhibits annexed covering every step required to convert the temporary execution lien

into a permanent lien, most of which is not found outside of the Court's paper files.

      As to the Government - they have not identified a crime. The United States

Motion to Dismiss for lack standing would strike Assa's claim and answer in the

forfeiture action and then forfeit the deposits in the U.S. Marshal's Account (the

"Account") derived by the Defendant-Claimant 650 Fifth Avenue Company (the

"Company") by renting commercial office and retail outlet space (the "650 Building")

over very roughly a ten-and one-half-year period , commencing with the filing of the

Government's December 2008 Forfeiture Complaint and still continuing. That places

before the Court again the question as to whether the rents earned by renting the 650

Fifth Avenue Building, first raised by the Hegnas' in ECF Nos. _ and _      in their 2009




                                             3
       Case 1:08-cv-10934-LAP Document 2269 Filed 05/20/20 Page 5 of 8




filings pursuant to the Court's scheduling order on its March 2009 show cause order:

are rents earned by the 650 Fifth Avenue building after filing the December 2008

forfeiture complaint, criminal proceeds?

      The rents in the custody of the Court have been held in the U.S. Marshal's

Account, and a Court appointed Monitor appointed to oversee that the rents are used to

pay expenses of maintenance and upkeep of the Building to insure the value of the

Building would not be impaired. The excess revenue was distributed to the U.S. Marshal

and presumably held in separate accounts for the benefit of Assa and Alavi Foundation

of New York, 40% and 60%, respectively representing their ownership interests in the

650 Fifth Avenue Building .

      Notably, neither the Complaint nor the Amended Forfeiture Complaint sought to

forfeit the substantial sums accumulated in the Account. Nor were those funds

specifically turned over to any party nor taken from Assa in the final judgment against

Assa The final judgments specifically identify each asset being forfeited or turned over

to the Government. in the forfeiture action, and to the judgment creditors, including the

Hegnas, in the turnover actions. These documents are taken up the Statement of Facts.

      A key issue for the Court and the parties at this point is the disposition of funds

in the U.S. Marshal's Assa account, when supplemented by accumulations added by

the Monitor equal to 40% of the Building's net revenue over the next several years, or

at least until the end of the pending Alavi and 650 Fifth Avenue appeals after the

conclusion of the likely second trial and appeal.

                                  Statement of Facts

        On December 29, 2008, the Hegnas delivered this Court's writs of




                                             4
      Case 1:08-cv-10934-LAP Document 2269 Filed 05/20/20 Page 6 of 8




execution to the United States Marshal for this District. See Hegna Motion for

Summary Judgment filed in all related cases, including In re 650 Fifth Avenue

Case No. 08-cv-10934, Dkt. Nos. 427-431 and , as will be cited throughout this

Memorandum. filed in Hegna v. Islamic Republic of Iran Case No.11-civ-03761

Dkt. No. 431 (Exs. # # 4, 4A & 4B). That action, as the Levins claim, raised a

New York, first priority, tangible and intangible personal property lien on all the

assets of Assa, Iran and/or Bank Melli and the remaining Defendants-Claimants in

the forfeiture action. We agree that:

       [W]ith the simple act of delivering [a writ of] execution to the sheriff, the
       creditor secures a lien on the debtor's personal property in the county even
       though neither the creditor nor the sheriff knows of any. See CPLR
       5234(b ). [APP-40]

DAVID D. SIEGEL, PRACTICE COMMENTARIES, CPLR § 5230.1.

      Service of process on the SCO Respondents was completed on all non-

appearing, defaulting Respondents. (Exs. # 14 (Iran); Ex.# 15 ("MOIS"); and

Exs. # 16 (Bank Melli)). The remaining , appearing Respondents consist of (1)

Alavi Foundation (the "Foundation"); (2) 650 Fifth Ave. Co.; and (3) Assa Corp.

The last three (3) New York juridical entities are garnishees (collectively, the

"Lien Enforcement Respondents"). See Ex. # 9 (the Foundation); Ex. # 10 (650

Fifth Ave. Co.); and Ex. # 11 (Assa).




                                          5
        Case 1:08-cv-10934-LAP Document 2269 Filed 05/20/20 Page 7 of 8




                                    ARGUMENT

           The Post 650 Fifth Ave. Rents Are Not Criminal Proceeds


       As pointed out in the Hegna' letter brief dated July 17, 2009 appended, Case No.

11-cv-03761, 0kt. No. 38-29 (Ex. #15) at pp. 7-8, there is no reason to delay turnover

of the Assa share of post- seizure rents, in partial satisfaction of the Hegnas'

judgment, because the forfeiture Complaint does not allege the 650 Fifth Avenue

building rents are not the proceeds of a crime. See United States v. All Right Title

And Interest In 650 Fifth Avenue, et al, No. 08 Civ.10934 , (Dkt. No.122], Hegna-

Claimant's Answer and Special Defenses, Tenth Special Defense. The Hegnas'

personal property lien against assets not subject to forfeiture , here the Account,

entitles them to a turnover order directing that the Account be turned over to them

at this time.

                                  CONCLUSION

         1.The United States motion for forfeiture of funds accumulated for

 Assa in the United States Marshal's Account should be denied. The

 Account is not the proceeds of a crime, but simply lawful earnings from the

 rental of 650 Fifth Avenue.

         2. The motion to strike Assa's claim and answer and to dismiss

 should be stayed until the Court receives information that there is no further

 need to obtain discovery from Assa and/or Bank Melli. and after reasonable

 notice to all other judgment creditors with actions pending in this Court

 against the Islamic Republic of Iran, Alavi, 650 Fifth Avenue Company or



                                           6
      Case 1:08-cv-10934-LAP Document 2269 Filed 05/20/20 Page 8 of 8




 Assa or any of its alleged owners, including without limitation, Bank Melli

 Iran; and/or Iran; and/or 650 Fifth Avenue Company; and/or Alavi

 Foundation .




Dated : May 19, 2020
Stamford, CT.
                                                  Respect fully submitted

                                                  Edwena R. Hegna,
                                                  Executor of the Estates of
                                                  Charles A . Hegna and Paul
                                                  B. Hegna and individually
                                                  and Steven A . Hegna,
                                                  Craig M . Hegna and Lynn
                                                  Marie Hegna-Moore



                                                  /s/
                                                     ---------
                                                  Barb a ra J. Dupont

                                                  /s/
                                                     ---------
                                                  Ra Ip h P. Dupont




                                        7
